Citation Nr: 1544585	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to March 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral pes planus and assigned a 10 percent rating for the disability.  


FINDING OF FACT

Prior to August 15, 2013, the Veteran's bilateral pes planus was not shown to be more than moderate in degree; from that date the pes planus is reasonably shown to have approximated a severe (but not pronounced) pes planus. 


CONCLUSION OF LAW

The Veteran's bilateral pes planus warrants staged ratings of 10 percent, but no higher, prior to August 15, 2013, and 30 percent, but no higher, from that date.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the March 2011 rating decision on appeal granted service connection for bilateral pes planus, and assigned a disability rating and effective date for the award, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   A March 2013 statement of the case (properly) provided notice on the downstream issue of entitlement to an increased initial rating.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.   The RO arranged for VA foot examinations in December 2011 and August 2013.  The Board finds the reports of these examinations (cumulatively) to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned, based on facts found. See Fenderson v. West, 12 Vet. App. 119 (1999).   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Court has also held that pain alone does not equate to functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Where pes planus (flatfoot) is bilateral and moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is assigned. Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is assigned. Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is to be assigned. 38 C.F.R. § 4.71a, Code 5276.

The words "slight," "moderate," and "severe" as used in the various Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

On December 2011 VA foot examination, the Veteran reported bilateral calf pain, relieved by arch supports.  His shoes did not reflect abnormal wear.  On physical examination, bilateral pain on use accentuated was noted.  There was no pain on manipulation accentuated, no objective evidence of marked deformity, no swelling, characteristic calluses, extreme tenderness of plantar surfaces, decreased longitudinal arch height on weight-bearing, or objective evidence of marked deformity of the foot (pronation, abduction, etc.).  It was noted that the Veteran's problem was improved by orthopedic shoes and appliances.  The weight-bearing line did not fall over or medial to the great toe and there was no lower extremity deformity other than pes planus. He did not have inward bowing of the Achilles' tendon and there was no marked inward displacement or severe spasm of the Achilles tendon.  He did not use assistive devices.  Mild arthrosis was noted.  The examiner indicated that the Veteran's pes planus did not impact on his ability to work because his job did not require prolonged standing.

On August 15, 2013, VA foot examination, the Veteran reported that, following his retirement, he was seen at Camp Pendleton and had inserts fabricated, which he still uses. He had no other diagnostic testing and no surgery.  He reported swelling, and pain in the feet and arches, which he described as dull and constant.  Arch supports provided relief.  He could stand for 30 minutes on uneven ground, but found inclines difficult.  There was stiffness and cramping in the foot with increased discomfort in cold weather.  The first few steps in the morning were painful. He did not have a limp.  

On physical examination, there was objective evidence of marked deformity of the foot and marked pronation.  There was pain on manipulation, accentuated by use, and bilateral swelling.  There was extreme tenderness of the plantar surfaces, improved by orthotics.  The longitudinal arch was decreased on weight-bearing.  The Veteran did not have characteristic calluses.  The weight-bearing line did not fall over or medial to the great toe and there was no lower extremity deformity other than pes planus.   There was no inward bowing or marked inward displacement or severe spasm of the Achilles tendon.  He used foot orthotics to improve ambulation and decrease pain.  Prolonged standing and walking aggravated the pain and discomfort and increased swelling.  He could not engage in activities involving running and traversing inclines or uneven ground.  The diagnosis was pes planus with calcaneal enthesopathy.  

The Veteran's bilateral pes planus is now rated 10 percent under 38 U.S.C.A. § 4.71a, Code 5276.  Consequently, the focus is on schedular criteria that would provide for a rating in excess of 10 percent.

The record does not include any objective evidence showing or suggesting that prior to August 2013 the Veteran's bilateral pes planus had increased in severity to a level of (or approximating) severe pes planus (with marked deformity, pain on manipulation accentuated on use, swelling on use, characteristic calluses, or other symptoms of similar gravity). Consequently, prior to August 2013, a rating in excess of 10% is not warranted.  Although the Veteran reported pain accentuated on use, on clinical evaluation there was no evidence of swelling, no evidence of marked deformity, no characteristic callosities, and no pain on manipulation accentuated.

On August 15, 2013, VA examination, however, there was objective evidence of marked deformity, pain on manipulation accentuated on use, and swelling.  Although there were no characteristic calluses, the findings nonetheless reasonably reflect pes planus of, or approximating, a severe degree, which warrants a 30 percent rating from the examination date.  

The Board has considered whether a further increase in the rating (to 50 percent) may be warranted.  As findings such as marked inward displacement and severe spasm of the tendoachillis on manipulation (which distinguish the criteria for a 50 percent rating from those for a 30 percent rating) are not shown, the Board finds that a further increase in the schedular rating is not warranted.  Notably, the criteria for a 50 percent rating are stated in the conjunctive, and all listed criteria must be found to warrant such rating.  There is no clinical evidence during the period for consideration (including on August 2013 VA examination) that reflects there were spasms or marked inward displacement (which are both medical determinations).  

The Board has considered whether this matter warrants referral for consideration of an extraschedular rating. The criteria in Code 5276 for the 10 percent rating assigned prior to August 15, 2013 and the 30 percent rating now assigned from that date encompass all symptoms (and associated impairment) shown by the record during the respective periods.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the August 2013 examiner noted that the Veteran is employed full-time, and opined that his pes planus does not impact on his ability to work.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability is not raised by the record in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).







ORDER

A staged increased (to 30 percent) rating for bilateral pes planus is granted from August 15, 2013, subject to the regulations governing payment of monetary awards.

Ratings for pes planus in excess of 10 percent prior to August 15, 2013 and in excess of 30 percent from that date are denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


